                         UNITED STATES DISTRICT COURT                         JS-6
                        CENTRAL DISTRICT OF CALIFORNIA

                              CIVIL MINUTES - GENERAL


 Case No.:    CV 18-08816-AB (JCx)                  Date:    November 13, 2018


 Title:   Alicia Mosqueda-Zavala v. Camelbak Products, LLC et al


 Present: The Honorable      ANDRÉ BIROTTE JR., United States District Judge

                Carla Badirian                                   N/A
                Deputy Clerk                                Court Reporter

     Attorney(s) Present for Plaintiff(s):       Attorney(s) Present for Defendant(s):
              None Appearing                                None Appearing

 Proceedings:         [In Chambers] ORDER REMANDING CASE TO STATE
                      COURT

      In their Response (Dkt. No. 10) to the Court’s Order to Show Cause (Dkt. No. 9),
Defendants concede that an exception to the Court’s jurisdiction under the Class Action
Fairness Act, 28 U.S.C. § 1332(d) applies to this case.

     The Court therefore REMANDS this case to the state court from which it was
removed.

      IT IS SO ORDERED.




                                             1
